Opinion by
White, P. J.
§ 779. Damages; liquidated and unliquidated; counterclaim. Liquidated damages are damages ascertained and agreed upon. [Sedgwick on Dam. 427.] Damages whose amount has been determined by anticipatory agreement between the parties. [2 Bouvier’s Law Die. “ Liquidated Damages.”] A claim for unliquidated damages, not arising out of, incident to or connected with the plaintiff’s cause of action, cannot be pleaded as a counterclaim. [R. S. 649, 650; Carothers v. Thorp, 21 Tex. 358.]
Affirmed.